Abandoned Wells — Pollution — Plugging The Corporation Commission can use monies in the Conservation Fund for the purpose of plugging abandoned oil wells where a danger of pollution from such well exists and when the operator of a particular lease has left the State cannot be located, or is financially unable to perform such operation.  The Attorney General has had under consideration your letter dated January 29, 1969. in which you state and inquire as follows: "Under the Petroleum Excise Tax as amended (Laws 1967 c 208 Section 2), Title 68 O.S. 1103 [68-1103], Oklahoma Statutes, the following language Is in Section 1103, Paragraph C, 'and all expenses necessary to administer and enforce any other statutes of this State enacted to conserve oil and gas'. "Please advise if the Corporation Commission under this State can use any monies in the Conservation Fund to plug abandoned oil wells where the operator of the lease has left the State or cannot be located or is fiscally unable to do so." O.S.L. 1965. .h. 442. Section 2. as amended by O.S L. 1967, ch 208 Section 2, (68 O.S. 103 [68-103]) creates the "Conservation Fund' which consists of all funds derived from certain excise taxes levied on gas and oil. Paragraph (c) of Section 2 (68 O.S. 1103 [68-1103](c)), referred to in inquiry provides in pertinent part as follows: "(c) All monies to accrue to the "conservation Fund" under the provision of this Article, together with all monies remaining unexpended in the "Conservation Fund" created under the provisions of Subsection (c) this section are hereby appropriated and shall be used for the premiums n surety bonds as are required by law, of the employees of the Conservation Department, provided for by statute, and all items of office expense and office supplies, including stationery, telephone and telegraph, postage and printing and all other items or expense as fixed and authorized y law, and all expenses necessary to administer and enforce any other statutes of this State enacted to conserve oil and gas; . . . ." O.S.L. 1965, ch. 191, Section 1 (52 O.S. 309 [52-309] (1968)), authorizes the Corporation Commission to plug oil and gas wells and provides as follows: "The Legislature finds and declares that it is in the public interest to protect the waters and lands of the State against pollution and, for that purpose, it is necessary and desirable in the exercise of the police power of the State to provide additional means whereby wells drilled for the exploration, development, or production of oil or gas, or as injection or salt water disposal wells, and which have been abandoned and are leaking salt water, oil, gas, or other deleterious substances into fresh water formations or upon the surface of the land, may be plugged, replugged, or repaired, by or under the authority and direction of the Corporation Commission, hereinafter called 'Commission'." (Emphasis supplied) While the purpose of this statute is to protect the waters and lands of the state against pollution, that part of Paragraph (c) of 68 O.S. 1103 [68-1103], supra, quoted in your inquiry, only authorizes expenditures necessary to administer and enforce any other statutes of this State enacted to Reserve oil and gas. Expenditures necessary to conserve oil and gas do not necessarily relate to the purposes behind the statute authorizing the Corporation Commission to plug oil and gas wells, but O.S.L. 196-7, ch. 207, Sections .1 — (52 O.S. 149 [52-149] — 52 O.S. 153 [52-153] (1968)), create a division within the Corporation Commission to be known as the Conservation Division, which has the duty of aiding the Commission in the administration and performance of its powers, duties, and functions with respect to oil and gas conservation and the prevention of pollution. Section 4 authorizes the expenditure of funds from the Conservation Fund by the Corporation Commission which are determined to be necessary and proper for the functioning of the Conservation Division and for e administration and enforcement by the Commission of its duties and functions with respect to oil and gas conservation and the prevention of pollution. The statutes provide in pertinent part as follows: "Section 1 — There is hereby created within the Corporation Commission of Oklahoma, herein called 'Commission', a Conservation Division, the duties and functions of which, subject to the supervision and direction of the Commission, shall be to aid the Commission in the administration and performance of the powers, duties and functions of the Commission with respect to oil and gas conservation and the prevention of pollution resulting from oil and gas production, transportation, and refining operations. . . . "Section 4 — . . . . The Commission is further authorized to incur such other costs and expenses for equipment, facilities, supplies, services and other operating costs as determined by the Commission to be reasonably necessary and proper for the functioning of the Conservation Division and the administration and enforcement by the Commission of its powers, duties and functions with respect to oil and gas conservation and the prevention of pollution. All salaries and authorized expenses of the employees of the Conservation Division and all other authorized cost and expense incurred for or on account of the Conservation Division or for the administration and enforcement by the Commission of its powers, duties and functions with respect to oil and gas conservation and the prevention of pollution, shall be paid out of the Conservation Fund and no part thereof shall be paid out of the General Revenue Fund of the State; . . . . The whole of the Conservation Fund is hereby appropriated for the payment of the salaries, cost and expense authorized by this Section or other provisions of law to be paid therefrom." The plugging of abandoned oil wells in order to prevent pollution is a proper function of the Corporation Commission and such action would be an authorized expenditure from the Conservation Fund. Such action could also be taken by the Conservation Division under the authority and direction of the Corporation Commission and would also be a proper expenditure from the Conservation Fund.  It is, therefore, the opinion of the Attorney General that the Corporation Commission can use monies in the Conservation Fund for the purpose of plugging abandoned oil wells where a danger of pollution from such well exists and when the operator of a particular lease has left the State, cannot be located, or is financially unable to perform such operation.  (Gary F. Glasgow) ** SEE: OPINION NO. 69-245 (1969) ** THIS OPINION WITHDRAWN **